SUPPLEMENTARY ORDER.
The order heretofore entered in this cause on the 17th day of December, 1924, is ordered to be and hereby is modified, and made to provide that only so much of the defendant's Exhibit B, to the introduction of which in evidence an objection was sustained, need be copied into the bill of exceptions containing the evidence as will make apparent the facts that it is a hotel register of the hotel whose name it bears, for what dates it was used as such register, when the pages were used on which the name of Clark Richeson was written therein, and a copy of each of the pages on which the said name of Clark Richeson is shown to have been written. It is further ordered that the copies of certain bills of exceptions numbered, respectively, one (1), two (2), three (3) and four (4), introduced in evidence before this court at the hearing on relator's application for a writ of mandate, may be withdrawn by the respondent, Hon. Thomas W. Hutchinson. *Page 88 
[Note. This was not an opinion but a mandate by the Supreme Court. The Reporter has prepared the statement of facts herein preceding the mandate for the benefit of lawyers in the preparation of Original Actions before the Supreme and Appellate Courts. — Reporter.